     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

G.H., a minor, by and through
his parent and legal guardian,
Gregory Henry, ET AL.,

            Plaintiffs,

v.                                          CASE NO.: 4:19cv431-MW/CAS

SIMONE MARSTILLER, in her
official capacity as Secretary of
the Florida Department of
Juvenile Justice, ET AL.,

          Defendants.
___________________________________/

            ORDER DENYING DEFENDANTS’ MOTION TO
           DISMISS, AND ALTERNATIVELY, MOTION FOR A
                    MORE DEFINITE STATEMENT

     This Court has considered, without hearing, Defendant Florida Department of

Juvenile Justice (“DJJ”) and Defendant Simone Marstiller’s (collectively,

“Defendants”) motion to dismiss. ECF No. 13. Defendants move to dismiss

Plaintiffs’ complaint in toto, and alternatively, requests this Court to require

Plaintiffs to make a more definite statement of their claims. ECF No. 13, at 35.

Additionally, Defendants’ move to dismiss the complaint as to Defendant Marstiller.

ECF No. 13, at 7.
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 2 of 21




     Plaintiffs have alleged four counts in their complaint seeking relief for violation

of their rights protected by the Fourteenth and Eighth Amendment of the United

States Constitution, ECF No. 2, at 50–53, and their rights protected by the Americans

with Disability Act (“ADA”) and Section 504 of the Rehabilitation Act (“RA”), ECF

No. 2, at 53–55. For the reasons provided below, Defendants’ motion is DENIED.

                        I.     Standard for Motion to Dismiss

      This Court accepts the allegations in the amended complaint as true and

construes them in the light most favorable to Plaintiff. See Hunt v. Amico Props.,

L.P., 814 F.3d 1213, 1221 (11th Cir. 2016). “To withstand a motion to dismiss under

Rule 12(b)(6), a complaint must include ‘enough facts to state a claim to relief that

is plausible on its face.’ ” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A ‘claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.’ ” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“Plaintiff’s allegations must amount to ‘more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.’ ” Id. (quoting

Twombly, 550 U.S. at 555).

                              II.    Factual Background

      This is a civil rights case arising from statewide policies and practices of

isolating children in solitary confinement. Plaintiffs allege that Defendants

                                           2
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 3 of 21




repeatedly isolate children for days at a time, with no time limit, in locked cells. ECF

No. 2, ¶¶ 48, 51. The isolation imposes certain conditions such as lack of meaningful

social interaction, environmental stimulation, outdoor recreation, education,

sanitation, or access to personal property. ECF No. 2, ¶¶ 53–57. The isolation, along

with the conditions imposed, subject them, and over 4,000 children placed in

isolation every year, to a substantial risk of serious harm to their psychological and

physical health and safety in violation of the Eighth and Fourteenth Amendment and

that policymakers have exhibited deliberate indifference towards these risks. ECF

No. 2, ¶¶ 47–51, 53–77, 87–95, 117–30. Finally, Plaintiffs allege that Defendants

discriminate against children with disabilities through the same policies and

practices and, therefore, violate the rights protected by ADA and RA. ECF No. 2, ¶¶

96–101, 131–49

                              III.   Defendant Marstiller

      Before getting into the meat of Defendants’ motion—failure to state a claim

for each cause of action—this Court will tackle Defendants’ request that this Court

dismiss the complaint against Defendant Marstiller. Defendants argue that the

complaint should be dismissed as to Defendant Marstiller, sued in her official

capacity, because such claims are redundant. ECF No. 13, at 7. This Court disagrees.

       Plaintiffs sue Defendant Marstiller in her official capacity under 42 U.S.C. §

1983 for violation of their Eighth and Fourteenth Amendment rights. ECF No. 2, at

                                           3
      Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 4 of 21




50, 52. On the other hand, Plaintiffs sue Defendant DJJ for violations of their rights

protected by the ADA and RA. ECF No. 2, at 53, 55. There is no redundancy here.

While it would be redundant for Plaintiffs to sue both the Secretary in her official

capacity and the state agency for the same claims, see, e.g., Taylor v. Fla. Dep’t of

Corr., Case No. 2:10-cv-641-ftm-38UAM, 2013 WL 12213191, at *7 (M.D. Fla.

Aug. 14, 2013), that is not the case here.

      Additionally, if this Court were to dismiss claims against Defendant

Marstiller, Plaintiffs would be barred from seeking relief under 42 U.S.C. § 1983.

Generally, “[a] state, a state agency, and a state official sued in [her] official capacity

are not ‘persons’ within the meaning of § 1983 . . . .” Edwards v. Wallace Cmty.

Coll., 49 F.3d 1517, 1524 (11th Cir. 1995) (citation omitted). But, when prospective

relief, including injunctive relief, is sought, “a state official sued in [her] official

capacity is person for purposes of § 1983.” Id. Here, Plaintiffs seek injunctive relief

and have, therefore, properly sued Defendant Marstiller in her official capacity under

§ 1983.

      For these reasons, this Court will not dismiss Plaintiffs’ claims against

Defendant Marstiller.

                      IV. First and Second Cause of Action
             (42 U.S.C. § 1983; Eighth and Fourteenth Amendment)

       Plaintiffs’ claims under the Fourteenth and Eighth Amendment are evaluated

under the same standard. See Bozeman v. Orum, 422 F.3d 1265, 1271 (11th Cir.
                                             4
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 5 of 21




2015), abrogated on other grounds by Kingsley v. Hendrickson, 135 S. Ct. 2466

(2015). “The Eighth Amendment ‘set[s] limits on the treatment and conditions states

may impose on prisoners.’ ” Quintanilla v. Bryson, 730 F. App’x 738, 746 (11th Cir.

2018) (citation omitted). “[U]nder the Eighth Amendment, the State must respect

the human attributes even of those who have committed serious crimes.” Id. (citation

omitted). The Eighth Amendment also prohibits ‘inflictions of pain . . . that are

totally without penological justification.’ ” Id. (citation omitted).

      A two-part analysis governs Eighth Amendment challenges to conditions of

confinement. Id. “First, the conditions of confinement must be objectively ‘serious’

or ‘extreme,’ ” i.e., “the prisoner ‘must show that a condition of his confinement

pose[s] an unreasonable risk of serious damage to his future health or safety.’ ” Id.

(citation omitted). “Second, the prisoner must show that the defendant prison

officials subjectively acted with ‘deliberate indifference’ with regard to the

conditions at issue.” Id. (citation omitted). And while solitary confinement does not,

in and of itself, constitute cruel and unusual punishment, “[c]onfinement . . . in an

isolation cell is a form of punishment subject to scrutiny under Eighth Amendment

standards.” Id. (citation omitted).

      Defendants argue that Plaintiffs have failed to allege sufficient facts to satisfy

either prong of the test. This Court disagrees. This Court finds that Plaintiffs have

“nudged [their] claim across the line from conceivable to plausible.” Twombly, 550

                                           5
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 6 of 21




U.S. at 570. That is to say, Plaintiffs have sufficiently alleged that the isolation along

with the conditions they have been subjected to deprived them of basic human needs

that resulted in a substantial risk of serious harm and that Defendant Marstiller was

deliberately indifferent with regards to the conditions at issue. But before this Court

goes into the detailed analysis with respect to the two prongs of the test, this Court

will tackle certain arguments raised by Defendants.

      First, Defendants argue that there is no different constitutional standard for

juveniles. ECF No. 13, at 21. That is, Defendants argue, the Constitution does not

require detention center to treat adults and juveniles different in order to maintain

security and order. ECF No. 13, at 21. Pure malarkey. There can be no doubt that

the Constitution requires different treatment between adults and juveniles in the

context of the Eighth Amendment. The Supreme Court has repeatedly emphasized

that fundamental differences between adults and children are consequential in the

Eighth Amendment context. See, e.g., Roper v. Simmons, 543 U.S. 551, 569, 573–

74 (2005) (recognizing the “comparative immaturity and irresponsibility of

juveniles” and finding that “differences between juvenile and adult offenders are too

marked and well understood” such that the death penalty cannot be imposed against

juveniles under the Eighth Amendment); Graham v. Florida, 560 U.S. 48, 68 (2010)

(“[D]evelopments in psychology and brain science continue to show fundamental

differences between juvenile and adult minds.”); Miller v. Alabama, 567 U.S. 460,

                                            6
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 7 of 21




471, 476 (2012) (observing that “[youth] is a moment and condition of life when a

person may be most susceptible to influence and to psychological damage” and

recognizing “children are constitutionally different from adults for sentencing

purposes”).

      Why, then, should the case be different in the conditions of confinement

context? Defendants’ answer is simple—because none of these cases are about

conditions of confinement—but unpersuasive. See ECF No. 13, at 21–22. The

standard for conditions of confinement in the Eighth Amendment context most

certainly requires juveniles to be treated differently from adults. It is, partly, an

objective test from the point of view of the prisoner. When that prisoner is a juvenile,

the standard requires this Court to analyze whether the conditions pose an

unreasonable risk of serious damage to future health or safety of a child. Given the

fact that the Supreme Court has recognized that juveniles suffer from certain

psychological vulnerabilities when compared to adults, it would be disingenuous to

suggest that the same conditions imposed on adults and children would have similar

effects on them.

      Second, Defendants take issue with the relief sought in this case. ECF No. 13,

at 22–25. Specifically, Defendants argue that the injunction sought would

impermissibly insert this Court into the business of the legislative and executive

branches. ECF No. 13, at 23. Defendants appear to argue that this Court does not

                                           7
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 8 of 21




have the power to grant the prospective relief sought. But courts can, and routinely

do, address violations of constitutional rights and issue prospective relief to remedy

violations in a civil action challenging prison conditions. See, e.g., Thomas v. Bryant,

614 F.3d 1288, 1318 (11th Cir. 2010); V.W. v. Conway, 236 F. Supp. 3d 554, 590

(N.D.N.Y. 2017) (granting a preliminary injunction and enjoining defendants from

imposing 23-hour disciplinary isolation on juveniles at the Justice Center); A.T. v.

Harder, 298 F. Supp. 3d 391, 418 (N.D.N.Y. 2018) (same). To the extent Defendants

are worried about the scope of Plaintiffs’ requested injunction, their arguments are

premature. This Court is aware of the Prison Litigation Reform Act and its

requirement that prospective relief must be “narrowly drawn, extend[] no further

than necessary to correct the violation of the Federal right, and [be] the least intrusive

means necessary to correct the violation of the Federal right.” 18 U.S.C.

3626(a)(1)(A). At this stage, this Court has found no violation of Plaintiffs’ rights

and is not granting any prospective relief.

      Finally, Defendants argue that Plaintiffs have failed to allege any policies,

practices, or customs of DJJ that resulted in unconstitutional conditions of

confinement and have, therefore, failed to state a claim under § 1983. ECF No. 2, at

20–21. This Court disagrees. Plaintiffs sufficiently allege a statewide policy,

practice, or custom of solitary confinement, including the cumulative effects of

deprivation of basic human needs that are a consequence of the isolation. See ECF

                                            8
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 9 of 21




No. 2, ¶¶ 47–57. Rule 8 merely requires “a short and plain statement of the claim”

that is “plausible on its face”—one that “calls for enough facts to raise a reasonable

expectation that discovery will reveal evidence” of an alleged violation. Twombly,

550 U.S. at 555–56. Plaintiffs satisfy this requirement. Plaintiffs make general

allegations about the policies, practices, and customs that reflect when and for how

long a juvenile is placed in solitary confinement. ECF No. 2, ¶¶ 47–51. Additionally,

Plaintiffs provide specific examples of deprivation of basic human needs that

accompany isolation. ECF No. 2, ¶¶ 52–57. The specific policies, practices, or

customs underlying the isolation and the conditions imposed during isolation will

likely be revealed during discovery. See Harvard v. Inch, Case No. 4:19-cv-212-

MW-CAS, 2019 WL 5587314, at *3 (N.D. Fla. Oct. 24, 2019). For the purpose of

this motion, Plaintiffs have alleged sufficient facts to bring a suit under § 1983.

   A. Objective Prong: Conditions of Confinement Poses an Unreasonable Risk of
                                    Serious Harm

      “Whether conditions of confinement are cruel and unusual is judged under a

‘contemporary standard of decency’—that is, ‘the evolving standards of decency

mark the progress of maturing society.’ ” Quintanilla, 730 F. App’x at 746; see also

Thomas, 614 F.3d at 1304. “As such, Plaintiffs, to properly state a claim for relief

under the Eighth Amendment, must show that the conditions of confinement violate

contemporary standards of decency.” Harvard, 2019 WL 5587314, at *3.


                                           9
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 10 of 21




      Plaintiffs cite multiple authorities to show that isolating children violates

contemporary standards of decency because of children’s heightened vulnerability

and continued physical, psychological, and social development. See ECF No. 2, ¶¶

62–79. In addition to providing psychological, medical, and professional authorities,

Plaintiffs allege, citing various authorities, that some states and the federal

government have recognized the harm of solitary confinement on children and have

banned or limited the use of solitary confinement. See ECF No. 2, ¶¶ 75, 77. “Taken

together, these authorities help this Court to determine whether Defendants use of

isolation and their policies and practices relating isolation violate contemporary

standards of decency.” Harvard, 2019 WL 5587314, at *3. At this stage in the

litigation, Plaintiffs have alleged sufficient facts to show that isolation of children

violates contemporary standards of decency.

      Additionally, Plaintiffs have adequately alleged that the cumulative effects of

various forms of deprivation subject juveniles to unreasonable risk of serious

psychological and physiological harm. Specifically, Plaintiffs allege that deprivation

of normal human contact, environmental stimulation, exercise, property, education,

and sanitation subject them to an unreasonable risk of serious psychological and

physiological harm. See, e.g., ECF No 2, ¶¶ 47 (alleging deprivation of social

interaction and environmental stimulation); 54–55 (alleging deprivation of normal

human contact, education and environmental stimulation); 56–57 (alleging

                                          10
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 11 of 21




deprivation of sanitation). Courts have recognized exercise, social interaction,

environmental stimulation, and sanitation as basic human needs. See Harvard, 2019

WL 5587314, at *8 (collecting cases recognizing exercise, human contact, social

interaction, and environmental stimulation as basic human needs); Brooks v.

Warden, 800 F.3d 1295, 1304–05 (11th Cir. 2015) (citing cases that recognize

deprivation of basic sanitary conditions can constitute an Eighth Amendment

violation).

      For each of these broad allegations of deprivation of basic human needs,

Plaintiffs list specific conditions of confinement. For example, Plaintiffs allege that

Defendants deprive them of sanitation because, among other things, 1) Defendants

have failed to maintain plumbing which has resulted in toilets to back-up and flood

the cells, 2) toilets reek of human waste and children are required to eat in the cells

where the toilets are located, and 3) cells contain gnats, ants, or bugs that bite

children. ECF No. 2, ¶ 56. “While some of these allegations in isolation may not

result in violation of the Eighth Amendment, Plaintiffs have alleged sufficient facts

to show that conditions of confinement, in combination, have a ‘mutually enforcing

effect that produces the deprivation of a single identifiable human need’ such as

human contact, environmental stimulation,” recreation, and sanitation. See Harvard,

2019 WL 5587314, at *8 (citing Wilson v. Seiter, 501 U.S. 294, 304 (1991)).




                                          11
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 12 of 21




      For these reasons, Plaintiffs have alleged sufficient facts to show an objective

risk of serious harm for children subject to solitary confinement.

        B. Subjective Prong: Defendant Marstiller’s Deliberate Indifference to
                               Substantial Risk of Harm

      “In conditions-of-confinement cases . . . to find deliberate indifference on part

of a prison official, a plaintiff inmate must show: (1) subjective knowledge of a risk

of serious harm; (2) disregard of that risk; [and] (3) by conduct that is more than

gross negligence.” Thomas, 614 F.3d at 1312 (citation omitted). “That is, the

evidence must demonstrate that “with knowledge of the infirm conditions, [the

official] knowingly or recklessly declined to take actions that would have improved

the conditions.” Id. (citation omitted). And “[w]hether a prison official had the

requisite knowledge of a substantial risk is subject to demonstration in the usual

ways, including inference from circumstantial evidence, and a factfinder may

conclude that a prison official knew of a substantial risk from the very fact that the

risk was obvious.” Id. at 1313. Plaintiffs have sufficiently alleged that Defendant

Marstiller was deliberately indifferent to the serious risk of harm caused by isolation

and the conditions imposed during isolation.

      Plaintiffs allege Defendant Marstiller’s subjective knowledge of the risk of

harm and her disregard of that risk in at least four ways. First, Plaintiffs point to a

lawsuit filed against the DJJ Secretary where plaintiffs challenged defendants use of

isolation in DJJ’s North Florida Youth Development residential facility. ECF No. 2,
                                          12
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 13 of 21




¶¶ 88–89. In that case, DJJ Secretary was informed that “[i]solation is

contraindicated for adolescents with developmental disabilities, mental illness, and

self-harming behavior.” ECF No. 2, ¶ 89. From this, it can be inferred that

Defendants knew the harm isolation caused to adolescents with developmental

disabilities, mental illness, and self-harming behavior. Each of the named Plaintiffs

suffers from developmental disability or mental illness, and at least one has engaged

in self-harm. See infra Section V. In response to the lawsuit, DJJ Secretary and the

agency amended DJJ’s rules to eliminate the use of solitary confinement in

residential programs. ECF No. 2, ¶ 89. However, they chose not to eliminate the use

of solitary confinement in secure detention, where the named Plaintiffs are placed.

Based on these allegations, it can be inferred that Defendants knew the risk of

isolation and deliberately chose not to eliminate it in secure detention, thereby

disregarding the risk associated with isolation.

       Second, Defendants’ knowledge can be inferred from the findings letter that

DJJ Secretary received from the U.S. Department of Justice Civil Rights Division

(DOJ).1 ECF No. 2, ¶ 90. The DOJ found that DJJ’s use of isolation at the Florida

Youth Development Center, along with the denial of required services such as




       1
         See U.S. Dep’t of Justice, Civil Rights Division, Investigation of the Arthur G. Dozier
School for Boys and the Jackson Juvenile Offender Center, Marianna, Fla., (Dec. 1, 2011),
https://www.justice.gov/sites/default/files/crt/legacy/2011/12/02/dozier_findltr_12-1-11.pdf (last
visited December 4, 2019) (hereinafter, “Findings Letter”).
                                               13
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 14 of 21




educational materials, regular mental health evaluation, or daily exercise were

unconstitutional conditions of confinement, especially for children with mental

health needs or children at risk for suicide. See Findings Letter, at 17–18. This notice

by the DOJ demonstrates that Defendants were aware of the substantial risk of harm

created by the use of isolation, along with the conditions imposed during isolation,

and deliberately disregarded the risk by continuing to impose isolation in secure

detention. See Hope v. Pelzer, 240 F.3d 975, 979 (11th Cir. 2001), overruled in part

on other grounds, 536 U.S. 730 (2002) (finding that plaintiff had satisfied the

subjective requirement of Eighth Amendment test because the “exchange between

the DOJ and the DOC demonstrate[d] that the DOC was aware of the substantial risk

of harm created”).

      Third, Plaintiffs allege Defendants deliberately indifferent by comparing the

practices and policies of isolation in residential post-adjudication programs and

secure detention. ECF No. 2, ¶¶ 91–93. The differences highlighted by Plaintiffs

demonstrate that Defendants know the risk of harm to children due to solitary

confinement and have implemented policies in residential programs to offset the

harm. However, Defendants have deliberately disregarded the risks posed by

isolation for children in secure detention.

      Finally, Plaintiffs have sufficiently alleged that Defendants had actual notice

of the substantial risk of serious harm to the children subjected to solitary

                                          14
    Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 15 of 21




confinement. First, Plaintiffs’ counsel notified Defendants of the risk of harm to

children subject to solitary confinement on behalf of youth who had engaged in self-

harm behavior and were at a risk for suicide. ECF No. 2, ¶ 95. Second, Defendants

received grievances from children, including Plaintiffs, asking to be removed from

solitary confinement or not be placed in solitary again because they posed no

imminent physical risk of harm to themselves or others, but were at risk of harm

from being put in confinement. ECF No. 2, ¶ 95. Third, Defendants were aware of

the risks for children with physical injuries like broken or sprained arms, who

attempted suicide by wrapping sheets around their neck, and who cut themselves

with pencils or other objects. ECF No. 2, ¶ 95. And despite this knowledge,

Defendants placed these children, or retained them, in solitary confinement. ECF

No., ¶ 95. Even after having actual notice of the substantial risk of harm through

letters, grievances, and direct knowledge of harm, Defendants refused to change

their solitary confinement policy and practice in secure detention. Plaintiffs have,

therefore, adequately alleged Defendants’ deliberate indifference. See V.W., 236 F.

Supp. 3d at 584 (finding significant evidence that defendants had been on notice of

specific risks of serious risk of harm from solitary confinement through

communication with juvenile advocacy group, prior litigation on the issue,

complaints from parents, and defendants’ continued observations); A.T., 298 F.

Supp. 3d at 414 (finding significant evidence that defendants had been on notice of

                                        15
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 16 of 21




the specific risk of serious risk of harm from solitary confinement through

complaints from the juveniles themselves, defendants’ own continued observations,

and the fact that the practices had continued unabated despite the pending litigation).

      While each one of the instances of knowledge, standing alone, may not be

enough to show that Defendants were deliberately indifferent to a substantial risk of

harm, taken together, they nudge Plaintiffs’ claims across the line from conceivable

to plausible. For these reasons, Plaintiffs have sufficiently alleged facts to preserve

their first and second causes of action.

                   V.    Second and Third Cause of Action
      (Americans with Disability Act; Section 504 of the Rehabilitation Act)

      To state a claim under the ADA and RA, a plaintiff must allege: “(1) that he

is a qualified individual with a disability; and (2) that he was either excluded from

participation in or denied the benefits of a public entity’s services, programs, or

activities, or was otherwise discriminated against by the public entity; and (3) that

the exclusion, denial of benefit, or discrimination was by reason of the plaintiff’s

disability.” Owens v. Sec’y, Fla. Dep’t of Corr., 602 F. App’x 475, 477 (11th Cir.

2015) (unpublished) (quoting Bircoll v. Miami-Dade Cty., 480 F.3d 1072, 1083

(11th Cir. 2007)). “With the exception of its federal funding requirement, the RA

uses the same standards as the ADA, and therefore, cases interpreting either are

applicable and interchangeable.” Badillo v. Thorpe, 158 F. App’x 208, 214 (11th


                                           16
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 17 of 21




Cir. 2005) (unpublished). Defendants appear to challenge only the first and the third

factor of this test.

       The term “disability” under the ADA is a “physical or mental impairment that

substantially limits one or more” of an individual’s “major life activities.” 42 U.S.C.

§ 12102(1). “Major life activities include, but are not limited to, caring for oneself,

performing manual tasks, seeing, hearing, eating, sleeping, walking, standing,

lifting, bending, speaking, breathing, learning, reading, concentration, thinking,

communicating, and working.” 42 U.S.C. § 12102(2)(A). Major life activities also

“includes the operation of a major bodily function, including but not limited to,

functions of the immune system, normal cell growth, digestive, bowel, bladder,

neurological, brain, respiratory, circulatory, endocrine, and reproductive functions.”

42 U.S.C. § 12102(2)(B). Additionally, “the term ‘substantially limits’ shall be

construed broadly in favor of expansive coverage.” 28 C.F.R. § 35.108(d)(1)(i).

“[T]he threshold issue of whether an impairment substantially limits a major life

activity should not demand extensive analysis.” 28 C.F.R. 35.108(d)(1)(ii).

       Each Plaintiff has sufficiently alleged impairments that substantially limit

major life activities. Plaintiff G.H. has an emotional behavioral disorder, depression,

learning disorder, and anxiety which substantially limits his brain function, ability

to learn, and ability to think. ECF No. 2, ¶ 14; see 28 C.F.R. §§ 35.108(b)(2), (c)(1)

& (d)(2)(iii)(C). Additionally, Plaintiff G.H. wrapped his pants around his neck to

                                          17
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 18 of 21




choke himself. ECF No. 2, at ¶¶ 18-19. This shows that his mental illness

substantially limits his ability to take care of himself. See Peters v. Baldwin Union

Free Sch. Dist., 320 F.3d 164, 168 (2d Cir. 2003) (“A mental illness that impels one

to suicide can be viewed as a paradigmatic instance of inability to care for oneself.”).

Plaintiff R.L. has been diagnosed with bipolar disorder, post-traumatic stress

disorder, major depressive disorder, conduct disorder, and intermittent explosive

disorder which substantially limits her brain function. ECF No. 2, ¶ 23; see 28 C.F.R.

§ 35.108(d)(2)(iii)(K) (“Major depressive disorder, bipolar disorder . . . substantially

limits brain function). Finally, Plaintiff B.W. suffers from Attention Deficit

Hyperactivity Disorder and impaired vision which substantially limits her thinking,

concentration, and ability to see. ECF No. 2, ¶ 30; see 28 C.F.R. §§ 35.108(b)(1),

(c)(1) & (d)(2)(iii)(B).

      Next, Defendants argue that Plaintiffs were not discriminated against because

of their disability. Specifically, Defendants claim that none of the Plaintiffs were

placed in isolation or have remained in isolation because of their disability. ECF No.

13, at 28. This is not the case. At least one of the named Plaintiff alleges that he

remained in isolation because of his disability. ECF No. 2, ¶ 15 (Plaintiff G.H.

retained in isolation for behaviors related to his disability). Further, “[a]n ADA claim

may proceed on the theory that the Defendant failed to reasonably accommodate the




                                          18
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 19 of 21




Plaintiffs’ disability.” Lonergan v. Fla. Dep’t of Corr., 623 F. App’x 990, 992 (11th

Cir. 2015) (citations omitted).

      Here, Plaintiffs have sufficiently alleged that they were discriminated against

because of their disability due to Defendants’ failure to provide reasonable

accommodation. See, e.g., ECF No. 2, ¶¶ 97 (alleging DJJ’s failure to 1) modify

disciplinary rules to accommodate for erratic behaviors of psychiatric or

developmentally disabled children, and 2) accommodate children that have a hard

time understanding facility rules or directions); 98 (alleging failure to modify DJJ’s

isolation policies and procedures to provide for adequate out-of-cell time, social

interaction, environmental stimulation, mental health treatment, recreation, and

school services, which results in self-harm behavior such as banging or punching the

doors or concrete walls or attempting suicide); 99 (alleging failure to provide

psychiatric or developmentally disabled children with mental health services to

intervene, re-direct, and de-escalate situation caused by their disability-related

behavior rather than punishing them with solitary confinement). Each of these

failures to modify DJJ’s policies and procedures to accommodate children with

disabilities affects one or more named Plaintiffs. See, e.g., ECF No. 2, ¶¶ 97

(Plaintiffs R.L. and G.H.); 98 (Plaintiff G.H.); 99 (Plaintiff B.W.). Additionally, the

named Plaintiffs asked for accommodation through grievances. Specifically,

Plaintiffs asked to be removed from solitary confinement or not placed in

                                          19
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 20 of 21




confinement again because they posed no imminent risk of harm to themselves or

others, but were instead at risk of harm in confinement. ECF No. 2, at ¶ 95.

      For these reasons, Plaintiffs have sufficiently pled their claims for relief under

the ADA and RA.

                    VI.    Motion for a More Definite Statement

      As an alternative to dismissing Plaintiffs’ complaint, Defendants move for a

more definite statement under Federal Rule of Civil Procedure 12(e). “Rule 12(e)

motions are only permitted where the pleading at issue ‘is so vague or ambiguous

that the [responding] party cannot reasonably prepare a response.’ ” Amerisure Ins.

Co. v. Old Dominion Ins. Co., Case No. 1:16-cv-355-MW/GRJ, 2017 WL 5957773,

at *4 (N.D. Fla. July 24, 2017). They are neither a vehicle to obtain greater detail

nor are they to be used as a substitute for discovery. Id. (citations omitted).

Defendants proffer seven issues that need to be clarified. ECF No. 13, at 31–34.

These questions do not necessarily raise ambiguity in the complaint, but rather seek

additional information about the nature of the claims and the relief sought. The

information sought by Defendants is more properly obtained via discovery than

through a motion for a more definite statement. Plaintiffs’ complaint is neither vague

nor ambiguous.

      The complaint has enabled this Court, and Defendants, to understand the

nature of Plaintiffs’ claims. The complaint describes, in detail, 1) the nature of

                                          20
     Case 4:19-cv-00431-MW-MJF Document 22 Filed 12/06/19 Page 21 of 21




confinement juveniles are subjected to at DJJ facilities, 2) the conditions and

deprivations that are imposed during solitary confinement, 3) the effects isolation

has on juveniles, 4) the lack of penological justification supporting the use of solitary

confinement, 5) the deliberate indifference of Defendant Marstiller to the effects of

isolation and the conditions it imposes, and 6) the nature of discrimination children

with disabilities face in DJJ’s facilities.

       For these reasons, Defendants’ motion for a more definite statement is denied.

                                     VII. Conclusion

       Defendants have not convinced this Court that dismissal or a more definite

statement is warranted. Therefore, Defendant’s motion, ECF No. 13, is DENIED.

       SO ORDERED on December 6, 2019.

                                          s/Mark E. Walker
                                          Chief United States District Judge




                                              21
